Case 5:18-cv-05213-TLB Document 1   Filed 11/01/18 Page 1 of 10 PageID #: 1
                                                                       FILED
                                                                 US DISTRICT COURT
                                                                 WESTERN DISTRICT
                                                                   OF ARKANSAS
                                                                    Nov 1, 2018
                                                                OFFICE OF THE CLERK


                                                   18-5213
Case 5:18-cv-05213-TLB Document 1   Filed 11/01/18 Page 2 of 10 PageID #: 2
Case 5:18-cv-05213-TLB Document 1   Filed 11/01/18 Page 3 of 10 PageID #: 3
Case 5:18-cv-05213-TLB Document 1   Filed 11/01/18 Page 4 of 10 PageID #: 4
Case 5:18-cv-05213-TLB Document 1   Filed 11/01/18 Page 5 of 10 PageID #: 5
Case 5:18-cv-05213-TLB Document 1   Filed 11/01/18 Page 6 of 10 PageID #: 6
Case 5:18-cv-05213-TLB Document 1   Filed 11/01/18 Page 7 of 10 PageID #: 7
Case 5:18-cv-05213-TLB Document 1   Filed 11/01/18 Page 8 of 10 PageID #: 8
Case 5:18-cv-05213-TLB Document 1   Filed 11/01/18 Page 9 of 10 PageID #: 9
Case 5:18-cv-05213-TLB Document 1   Filed 11/01/18 Page 10 of 10 PageID #: 10
